DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 08/20/2021 canceling Claim 11, adding new Claim 21, and amending Claims 1 and 15.  Claims 1 – 10 and 12 – 21 are examined.

Response to Arguments
In view of the amended claims and Applicant’s arguments, see Pgs. 10 - 12, filed 08/20/2021, with respect to the rejection(s) of Claims 1, 15, and 16 under 35 USC §102(a)(1) as being anticipated by Shohet et al. (3,449,891) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miller et al. (2018/0043986).
The instant office action is a second Non-Final rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3, 5 - 8, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (2018/0043986).
Regarding Claim 1, Miller discloses, in Figs. 1 – 9B, all the claimed limitations including an airflow control system (Figs. 5A to 7B) for a vehicle (200 – Fig. 2A) comprising: an airflow housing (Figs. 5A and 5B) defining an airflow passageway (passageway within 314 between 304 and 312) extending between a bypass opening (304) and an intake outlet (outlet to engine 308), wherein the airflow housing (Figs. 5A and 5B) further defines a duct opening (320) positioned between the bypass opening (304) and the intake outlet (320 between 304 and 312 as shown in figure 6A), wherein the intake outlet  is in fluid communication with an engine intake of the vehicle such that air passes from the bypass opening (304) and/or the duct opening (320) to the engine intake (outlet 312 is at the inlet of engine 308); a movable duct (322) movably connected to the airflow housing (Figs. 5A and 5B) to selectively allow (Fig. 7A, Para. [0037] “the one or more selector duct doors or covers 322 in the open position, and the openings 320 depicted in an open position”) or prevent (Fig. 7B, Para. [0038], “the one or more selector duct doors or covers 322 in the closed position, and the openings 320 are closed”) air passage through the duct opening (320) and into the engine intake (movable duct 322, shown in open figure 7A, and closed figure 7B positions); a bypass door (306) movably connected to the airflow housing (Figs. 5A and 5B) to selectively allow (Fig. 7B, Para. [0038], “bypass door 306 in the ram air inlet 304 is shown in an open position”) or prevent (Fig. 7A, Para. [0037] “bypass door 306 is shown in the closed position”) air passage through the bypass opening (304) and into the engine intake (outlet 312 is at the inlet of engine 308); and a filter assembly (302) positioned 
Re Claim 2, Miller discloses the invention as claimed and as discussed above, including wherein movement of the movable duct (322) is interrelated to movement of the bypass door (306).  Webster’s Ninth New Collegiate Dictionary, published in 1990 defined interrelated as “having a mutual or reciprocal relationship or parallelism”.  Miller disclosed, in Para. [0034], bottom two sentences, that the bypass door (306) was open in cruise/airplane mode when the rotorcraft was flying in clean air and the movable duct (322) closed the duct opening (320) to prevent the ram air flowing into the bypass opening (304) from bleeding/flowing out of the duct opening (320) and through the filter assembly (302) instead of flowing to the engine intake (outlet 312 is at the inlet of engine 308) of the engine (308).  In other words, the duct opening (320) being closed by Claim 1 above, Fig. 7B and Para. [0038], showed and disclosed the bypass door (306) in the open position when the movable duct (322) was in the closed position and Fig. 7A and Para. [0037], showed and disclosed the bypass door (306) in the closed position when the movable duct (322) was in the open position.  Para. [0034] disclosed that the bypass door (306) was closed when the movable duct (322) was in the open position, so “the only air entering the engine enters through the barrier filter inlet 302” when the rotorcraft was hovering or operating in dirty air so the engine only received filtered air.  In other words, the closed bypass door (306) prevented dirty air from flowing through the bypass opening (304) and to the engine (308) when the rotorcraft was hovering or operating in dirty air so the engine only received filtered air that flowed from the through the filter assembly (302) through the duct opening (320) and to the engine (308).  
Re Claim 3, Miller discloses the invention as claimed and as discussed above, including wherein the movable duct (322) is movable between a duct open position (Fig. 7A, Para. [0037]) to allow air to pass through the duct opening (320) and a duct closed position (Fig. 7B, Para. [0038]) to prevent air from passing through the duct opening (320), and wherein the bypass door (306) is movable between a bypass open position (Fig. 7B, Para. [0038]) to allow air to pass through the bypass opening (304) and a bypass closed position (Fig. 7A, Para. [0037]) to prevent air from passing through the bypass opening (304).
Claim 5, Miller discloses the invention as claimed and as discussed above, including wherein the movable duct (322) is in the duct open position (Fig. 7A, Para. [0037]) when the bypass door (306) is in the bypass closed position (Fig. 7A, Para. [0037]), and wherein the movable duct (322) is in the duct closed position (Fig. 7B, Para. [0038]) when the bypass door (306) is in the bypass open position (Fig. 7B, Para. [0038]).
Re Claim 6, Miller discloses the invention as claimed and as discussed above, including wherein at least one of the bypass opening (304) and the duct opening (320) is always at least partially open.  Miller disclosed, in Para. [0008], bypass door (306) capable of partially blocking ram air flow through the ram air inlet (304).
Re Claim 7, Miller discloses, in Para. [0036] and Figs. 6B and 6C, the invention as claimed and as discussed above, including further comprising an actuator (316, 318) configured to move both the bypass door (306) and the movable duct (322).
Re Claim 8, Miller discloses, in Para. [0036] and Figs. 6B and 6C, the invention as claimed and as discussed above, including further comprising a first actuator (318) configured to move the bypass door (306) and a second actuator (316) configured to move the movable duct (322), wherein the first actuator (318) is different than the second actuator (316).
Re Claim 12, Miller discloses the invention as claimed and as discussed above, including wherein the movable duct (322) comprises a first movable duct and a second movable duct (one or more selector duct doors, paragraph [0036]) and the duct opening (320) comprises a first duct opening and a second duct opening (multiple openings 320 shown in figure 6A), wherein the first and second movable ducts (322) are movably 
Re Claim 13, Miller discloses the invention as claimed and as discussed above, including wherein the bypass door (306) is pivotally coupled to the airflow housing within the bypass opening (304) such that the bypass door (306) pivots about a pivot axis between a bypass open position (best seen in Fig. 6C) to allow air passage through the bypass opening (304) and a bypass closed position (best seen in Fig. 7A) to prevent air passage through the bypass opening (304).  As shown in Figs. 6C, 7A, and 7B, the bypass door (306) was basically a conventional butterfly valve that pivots about a pivot axis between the open and closed positions.

Regarding Claim 15, Miller discloses, in Figs. 1 – 9B, all the claimed limitations including an aircraft (200 – Fig. 2A, Para. [0030] tiltrotor aircraft) comprising: an engine housing (208a and 208b) defining an engine intake (located inside engine housing) to receive air flow, wherein the engine housing (208a and 208b) is configurable between a forward flight configuration (shown in Figs. 3A, 4A, and 4B, Para. [0031] airplane or cruise mode where the aircraft flies like a conventional propeller driven aircraft) and a hover configuration (shown in Figs. 2A and 2B, Para. [0031] helicopter or hover mode); and an airflow control system (Figs. 5A to 7B) comprising: an airflow housing (Figs. 5A and 5B) defining an airflow passageway (passageway within 314 between 304 and 312) 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (2018/0043986) or, in the alternative, under 35 U.S.C. 103 as obvious over Miller et al. (2018/0043986).
Re Claim 4, Miller discloses the invention as claimed and as discussed above, including wherein the movable duct (322) moves from the duct open position (Fig. 7A and Para. [0037]) to the duct closed position (Fig. 7B and Para. [0038]) when the bypass door (306) moves from the bypass closed position (Fig. 7A and Para. [0037]) to the bypass open position (Fig. 7B and Para. [0038]), and wherein the movable duct (322) moves from the duct closed position (Fig. 7B and Para. [0038]) to the duct open position Fig. 7A and Para. [0037] when the bypass door (306) moves from the bypass open position (Fig. 7B and Para. [0038]) to the bypass closed position (Fig. 7A and Claim 1 above, Fig. 7B and Para. [0038], showed and disclosed the bypass door (306) in the open position when the movable duct (322) was in the closed position and Fig. 7A and Para. [0037], showed and disclosed the bypass door (306) in the closed position when the movable duct (322) was in the open position.  Para. [0034] disclosed that the bypass door (306) was closed when the movable duct (322) was in the open position, so “the only air entering the engine enters through the barrier filter inlet 302” when the rotorcraft was hovering or operating in dirty air so the engine only received filtered air.  In other words, the closed bypass door (306) prevented dirty air from flowing through the bypass opening (304) and to the engine (308) when the rotorcraft was hovering or operating in dirty air so the engine only received filtered air that flowed from the through the filter assembly (302) through the duct opening (320) and to the engine (308).
Alternatively, if one of ordinary skill in the art, before the effective filing date of the claimed invention, would not have realized that Miller discloses the invention of Claim 4, then it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.  Furthermore, Examiner takes Official Notice that it was well known in the art that combustion engines like the engine (308) of Miller’s tiltrotorcraft required a continuous flow of air to the engine intake to support combustion with fuel when said engine was operating, i.e., generating thrust to propel the tiltrotorcraft into flight.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that if the bypass door (306) and the movable duct (322) were both closed at the same time the engine would stop operating because no air would be flowing to the engine intake to be mixed with fuel and combusted to generate power to rotate the propellers/rotors that generated the propulsive thrust.  If the tiltrotorcraft was operating in the hover mode, i.e., taking off or landing vertically like a helicopter, when the engine(s) stopped operating due to receiving no intake air flow, said tiltrotorcraft would fall to the ground and crash due to gravity.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to operate the bypass door and the movable duct of Miller with one opening as the other closed and vice versa to .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (2018/0043986) in view of Schmitz et al. (3,704,721).
Re Claim 9, Miller teaches the invention as claimed and as discussed above, and Miller further teaches, in Para. [0036] and Figs. 6B, 6C, 7A, and 7B, further comprising: an actuator (318) coupled to the airflow housing and comprising a drive shaft (labeled) and a bypass drive linkage (labeled, conventionally known in the art as a ‘crank arm’) extending between a first end portion (labeled) and a second end portion (labeled), wherein the first end portion (labeled) of the bypass drive linkage (labeled) is 

    PNG
    media_image1.png
    815
    876
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    647
    1296
    media_image2.png
    Greyscale

MPEP 2143(B).  


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (2018/0043986) in view of Parsons et al. (2018/0208323) in view of Charron et al. (20160201600).
Re Claim 14, Miller teaches the invention as claimed and as discussed above; except, wherein the airflow housing comprises one or more supports, wherein the 
Parsons teaches, in Figs. 6 and 7, a similar airflow control system having a pivotable bypass door (316) that opened and closed a bypass opening (310) and a duct opening/filter (314) that was opened and closed by a movable duct (318) that moved linearly, Para. [0019] linear actuator moved the filter door/slide valve, i.e., movable duct.  Parson Fig. 6 showed the pivotable bypass door (316) in the closed position and the movable duct (318) in the open position that allowed air (dashed arrow) to flow through the duct opening/filter (314) and to the intake (304) of the engine (302).  Parson Fig. 7 showed the pivotable bypass door (316) in the open position that allowed air (dashed arrow) to flow through the bypass opening (310) and to the intake (304) of the engine (302) while the movable duct (318) was in the closed position which prevented air flow through the duct opening/filter (314).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Miller with the linear moving movable duct of Parsons because all the claimed elements, i.e., the airflow control device having a pivotable bypass door and a sliding/movable duct that opened to allow airflow through a filter and closed to prevent airflow through said filter and another airflow control device having a pivotable bypass door and a linearly sliding/movable duct moved by a linear actuator into an open position to allow airflow through a filter and into a closed position to prevent airflow through said filter, were known in the art, and one skilled in the art could have substituted the linear moving movable duct of Parsons for the movable duct of Miller, with no change in their respective functions, to yield predictable results, i.e., MPEP 2143(B).  
Miller, i.v., Parsons, is silent on wherein the airflow housing comprises one or more supports, wherein the movable duct is movably coupled to the one or more supports to move linearly along the one or more supports.  Charron teaches, in Figs. 1 – 8, a similar airflow housing (10) having wherein a movable duct (14, 25, Fig. 1A shows the duct opening closed by the movable duct.  Fig. 1B shows a duct opening open by the movable duct.) is movably coupled to one or more supports (16, 30) to move linearly along the one or more supports (16, 30).  Charron teaches, in Paras. [0020] and [0025], that the first supports (16 – linear guide rail) were fixed to the housing (18) while second supports (30) secured the movable duct (14, 25) to the first supports and allowed the movable duct (14, 25) to move linearly along the first supports (16 – linear guide rail).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Miller, i.v., Parsons, with the movable duct is movably coupled to the one or more supports to move linearly along the one or more supports of Charron, because all the claimed elements, i.e., the airflow control device having a pivotable bypass door and a sliding/movable duct and linearly sliding/movable duct movably coupled to the one or more supports of an airflow housing, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as MPEP 2143(A).


Claims 16 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (2018/0043986).
Regarding Claim 16, Miller teaches, in Figs. 1 – 9B and Para. [0037] and [0038], the invention as claimed, including a method of airflow control comprising: moving a bypass door (306) from a bypass open position (Fig. 7B), allowing air to pass through a bypass opening (304), to a bypass closed position (Fig. 7A), preventing air from passing through the bypass opening (304), wherein an airflow housing (Figs. 5A and 5B) defines an airflow passageway (passageway within 314 between 304 and 312) extending between the bypass opening (304) and an intake outlet (outlet to engine 308) and the airflow housing also defines a duct opening (320) positioned between the bypass opening (304) and the intake outlet (outlet to engine 308), wherein the intake outlet (outlet to engine 308) is in fluid communication with an engine intake such that air passes from the bypass opening (304) and/or the duct opening (320) to the engine intake (outlet 312 is at the inlet of engine 308); moving a movable duct (322) from a duct closed position (Fig. 7B), preventing air from passing through the duct opening (320), to a duct open position (Fig. 7A), allowing air to pass through the duct opening (320), Claim 1 above, Fig. 7B and Para. [0038], showed and disclosed the bypass door (306) in the open position when the movable duct (322) was in the closed position and Fig. 7A and Para. [0037], showed and disclosed the bypass door (306) in the closed position when the movable duct (322) was in the open position.  Para. [0034] disclosed that the bypass door (306) was closed when the movable duct (322) was in the open position, so “the only air entering the engine enters through the barrier filter inlet 302” when the rotorcraft was hovering or operating in dirty air so the engine only received filtered air.  In other words, the closed bypass door (306) prevented dirty air from flowing through the bypass opening (304) and to the engine (308) when the rotorcraft was hovering or operating in dirty air so the engine only received filtered air that flowed from the through the filter assembly (302) through the duct opening (320) and to the engine (308).
Miller is silent on wherein moving the bypass door from the bypass open position to the bypass closed position occurs simultaneously with moving the movable duct from the duct closed position to the duct open position and wherein moving the bypass door from the bypass closed position to the bypass open position occurs simultaneously with moving the movable duct from the duct open position to the duct closed position.
At the time of the invention, it was recognized that there were only two possible movement configurations of the bypass door and the movable duct.  The bypass door and the movable duct could be moved simultaneously or the bypass door and the movable duct could be moved sequentially where the bypass door was closed before MPEP 2143(E).  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to operate Miller’s airflow control method so that moving the bypass door from the bypass open position to the bypass closed position occurs simultaneously with moving the movable duct from the duct closed position to the duct open position and wherein moving the bypass door from the bypass closed position to the bypass open position occurs simultaneously with moving the movable duct from the duct open position to the duct closed position because it was obvious to try.
Furthermore, Examiner takes Official Notice that it was well known in the art that combustion engines like the engine (308) of Miller’s tiltrotorcraft required a continuous flow of air to the engine intake to support combustion with fuel when said engine was operating, i.e., generating thrust to propel the tiltrotorcraft into flight.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that if the bypass door (306) and the 
Re Claim 17, Miller, i.v., MPEP 2143(E) and/or Official Notice, teaches the invention as claimed and as discussed above, and Miller further teaches, wherein moving the bypass door (306) between the bypass open position (Fig. 7B) and the bypass closed position (Fig. 7A) comprises transitioning through a bypass intermediate position [“bypass intermediate position” interpreted as the range of bypass door positions between the closed position (bypass air flow area at 0%) and the open position (bypass air flow area at 100%).  It was impossible for the bypass door to instantaneously move from the open position to the closed position and vice versa.  
Miller, i.v., MPEP 2143(E) and/or Official Notice, as discussed above, is silent on wherein the bypass door transitions through the bypass intermediate position at the same time that the movable duct transitions through the duct intermediate position.  However, as discussed in Claim 16 above, it would have been obvious to move the bypass door from the bypass open position to the bypass closed position simultaneously with moving the movable duct from the duct closed position to the duct open position and moving the bypass door from the bypass closed position to the bypass open position simultaneously with moving the movable duct from the duct open position to the duct closed position to facilitate maintaining a continuous flow of air to the engine intake to support continuous engine operation to avoid the tiltrotorcraft crashing to the ground.  Furthermore, as discussed above, it was impossible for the bypass door to instantaneously move from the open position to the closed position and it was impossible for the bypass door to instantaneously move from the closed position to the open position.  Similarly, as discussed above, it was impossible for the movable duct to instantaneously move from the open position to the closed position and it was impossible for the movable duct to instantaneously move from the closed position to the open position.  Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that when the bypass door and movable duct of Miller, i.v., MPEP 2143(E) and/or Official Notice, were simultaneously moved the bypass door would have transitioned through the bypass intermediate position at the same time that the movable duct transitioned through the 
Re Claim 18, Miller, i.v., MPEP 2143(E) and/or Official Notice, teaches the invention as claimed and as discussed above, and Miller further teaches, wherein moving the bypass door (306) between the bypass open position (Figs. 6C and 7B) and the bypass closed position (Fig. 7A) comprises pivoting the bypass door (306) within the bypass opening (304) about a pivot axis, shown in Fig. 6C marked-up below.  As shown in Figs. 6B, 6C, 7A, and 7B, the bypass door (306) was basically a conventional butterfly valve that pivots about a pivot axis between the open (Figs. 6C and 7B) and closed (Fig. 7A) positions.

    PNG
    media_image3.png
    732
    606
    media_image3.png
    Greyscale

Claim 19, Miller, i.v., MPEP 2143(E) and/or Official Notice, teaches the invention as claimed and as discussed above, and Miller further teaches, in Para. [0036], wherein moving the bypass door (306) from the bypass open position to the bypass closed position and moving the movable duct (322) from the duct closed position to the duct open position comprises moving an actuator (316, 318) from a first position to a second position, and wherein moving the bypass door (306) from the bypass closed position to the bypass open position and moving the movable duct (322) from the duct open position to the duct closed position comprises moving the actuator (316, 318) from the second position to the first position.
Re Claims 20 and 21, Miller, i.v., MPEP 2143(E) and/or Official Notice, teaches the invention as claimed and as discussed above, and Miller further teaches, in Para. [0034], further comprising (Claim 20) filtering air passing from the duct opening (320) to the engine intake (outlet 312 is at the inlet of engine 308) before passing through the duct opening (320) and (Claim 21) wherein the air passing from the duct opening (320) to the engine intake (outlet 312 is at the inlet of engine 308) must pass through a filter assembly (302, 310) positioned outside of the duct opening (320) before passing through the duct opening (320).  Para. [0034] disclosed, “The barrier filter inlet 302 is in fluid communication with a barrier filter plenum 310, which is down stream from the ram air inlet 304 and the bypass door 306, which are connected by a ram air duct 314 into the selector duct 312.  Air that enters the barrier filter inlet 302 crosses a filter within the barrier filter plenum 310 into the selector duct 312, thus providing filtered air to the engine 308.  During hover operations and/or under circumstances in which the air surrounding and entering the tilt rotor assembly 300 contains enough sand, dirt, ice, 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach, in combination with the other limitations of dependent apparatus Claim 10, a duct drive linkage extending between a first end portion movably coupled to the movable duct and a second end portion fixedly coupled to the first end portion of the bypass drive linkage, wherein rotational movement of the bypass drive linkage translates to linear movement of the movable duct through the duct drive linkage due to the one or more supports.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LORNE E MEADE/Primary Examiner, Art Unit 3741